Citation Nr: 9902033	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-15 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from an April 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran, who had active service from 
June 1971 to June 1973, appealed that decision to the BVA and 
the case was forwarded to the Board for review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he has submitted new and material 
evidence which requires the VA to reopen his claim for 
entitlement to service connection for PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the evidence in this 
matter, and for the following reasons and bases, it is the 
decision of the Board that new and material evidence has not 
been received subsequent to the August 1985 rating decision 
to reopen the veterans claim of service connection for PTSD.


FINDINGS OF FACT

1.  An unappealed RO decision in June 1986 denied the 
veterans claim of service connection for PTSD.

2.  Evidence received subsequent to the June 1986 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1986 rating decision, which denied a claim by 
the veteran for entitlement to service connection for PTSD, 
is final.  38 U.S.C.A. § 7105(d) (West 1991).

2.  The evidence received since the June 1986 rating 
decision, which denied entitlement to service connection for 
PTSD, is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following receipt of the veteran's July 1995 correspondence 
regarding his claim for PTSD, the RO in August 1995 advised 
him by letter that the claim had been previously denied and 
that new and material evidence was required to reopen the 
claim.  In October 1995, February 1996, and April 1996 the RO 
continued to inform the veteran that a current diagnosis of 
PTSD was necessary for further action to be taken on his 
claim.  While the RO did style the issue as service 
connection for PTSD in the July 1996 Statement of the Case, 
the Board is required to address the question of new and 
material evidence regardless of the RO's action.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  After careful review 
of the record, the Board finds that the claim was properly 
denied by the RO in April 1996 and July 1996, and that the 
veteran was advised prior to and after the determinations of 
the type of evidence he must submit.  He has not provided 
such evidence, nor has he indicated that such evidence 
establishing a current disability exists.  Thus, the Board 
believes that no prejudice to the veteran results in deciding 
the claim recognizing the finality of the June 1986 RO 
decision.  Barnett, supra; Bernard v. Brown, 4 Vet. App. 384 
(1993).

As a preliminary matter, the Board notes that in June 1986 
the RO adjudicated the veteran's claim for entitlement to 
service connection for PTSD.  That denial became final, as 
outlined in 38 U.S.C.A. § 7105 (West 1991), when the 
appellant did not appeal that decision within one year of 
being notified of the decision.  As such, the appellant's 
claim may only be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Consideration of whether new and material evidence has been 
submitted is required before the merits of the claim can be 
considered.  New evidence will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In order to be "material," evidence must be probative as to 
each element which was a specified basis of the prior final 
disallowance.  Evans v. Brown, 9 Vet. App. 273 (1996); Hodge 
v. West, No. 98-7017 (Fed. Cir. Sept. 16, 1998).

At the time of the June 1986 rating decision, the evidence of 
record included the veteran's service medical records, a 
private hospital report covering the period from April 1985 
to May 1985,  and a May 1985 VA psychiatric examination.

Evidence submitted since the veteran's claim was disallowed 
in June 1986 consists of statements from the veteran, a 
February 1988 statement from a private physician, and a July 
1996 VA mental disorders examination.  The examiner stated 
that there was no evidence of PTSD symptoms.

In his newly received statements, the veteran essentially 
contends that he suffers from PTSD.  However, with respect to 
the veteran's statements, it is the province of trained 
health care professionals to enter conclusions which require 
medical opinions as to diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1995).  The veteran's lay assertion 
that he currently suffers from PTSD is insufficient, by 
itself, to reopen the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).

Looking to the medical evidence submitted by the veteran, the 
Board is unable to find any new information revealing that 
the veteran currently suffers from PTSD.  What was missing at 
the time of the August 1985 rating decision, and what 
continues to be missing, is competent medical evidence which 
shows that the veteran suffers from PTSD.  Based on the 
foregoing, the Board concludes that the evidence submitted 
subsequent to the August 1985 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  In the 
absence of new and material evidence, the veterans 
application to reopen a claim for service connection for PTSD 
must be denied.


ORDER

New and material evidence having not been received, the 
application to reopen the claim for service connection for 
PTSD is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
